                                                                             FILED
                                                                             'JAN 25 2019
                 IN THE UNITED STATES DISTRICT COURT
                                                                              Clerk, U.S Courts
                     FOR THE DISTRICT OF MONTANA                              District Of Montana
                                                                               Missoula Division
                          MISSOULA DIVISION


  BRIAN BURNS,
                                                       CV 18-200-M-DLC
                     Plaintiff,

            V.                                                ORDER

  SHIRE PHARMACEUTICALS INC.,

                     Defendant.




      Defendant Shire Pharmaceuticals LLC moves for the pro hac vice admission

of attorneys Tiffany T. Tran and Julie G. Yap, with John G. Crist to act as local

counsel. (Docs. 6 & 7.) The applications appear to be in order.

      Accordingly, IT IS ORDERED that the motions to admit Tiffany T. Tran

and Julie G. Yap (Docs. 6 & 7) are GRANTED on the condition that Ms. Tran and

Ms. Yap do their own work. This means that they must: ( 1) do their own writing;

(2) sign their own pleadings, motions, and briefs; and (3) appear and participate

personally. Counsel shall take steps to register in the Court's electronic filing

system (CM-ECF). Further information is available on the Court' s website,



                                         -1 -
www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Tran and Ms. Yap each file a separate pleading acknowledging her admission

under the terms set forth above.

      Dated this   1..5:kaday of January, 2019.



                                                  Dana L. Christensen, Chief Judge
                                                  United States District Court




                                          -2-
